internal_revenue_service number release date index number --------------------------- ------------------------ -------------------------------------------- in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-123619-15 date december taxpayer spouse trust date date date date date x y z --------------------------- ----------------------------- -------------------------------------------------- --------------------------- ------------------------ ------------------------ -------------------------- -------------------------- ---------- ---------- ---------- dear --------------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to transfers to a_trust on date spouse established an irrevocable_trust trust trust has gst potential on date spouse transferred dollar_figurex in cash to trust on date spouse transferred dollar_figurey in cash to trust on date spouse transferred dollar_figurez in cash to trust date sec_1 through are prior to date spouse died on date taxpayer and spouse retained an accountant to prepare their respective form sec_709 united_states gift and generation-skipping_transfer_tax returns to report the transfers and allocate gst_exemption to trust on the form sec_709 taxpayer and spouse consented to treat all gifts as made one-half by each pursuant to sec_2513 however on the form sec_709 the accountant failed to allocate taxpayer’s and spouse’s gst_exemption to the transfers plr-123619-15 the failure to allocate gst_exemption was discovered when taxpayer retained an attorney to revise her estate_planning documents taxpayer represents that no gst distributions or terminations have occurred and that she has sufficient gst_exemption to allocate to the portion of the transfers for which she is the transferor taxpayer is requesting an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate gst_exemption to the portion of the transfers for which she is the transferor law and analysis sec_2513 provides generally that for gift_tax purposes if the partys consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the dates at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 as in effect for the dates at issue provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 or is deemed to be made under sec_2632 then the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting plr-123619-15 comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the deemed_allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-123619-15 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate her gst_exemption to the portion of the transfers for which she is the transferor the allocations will be effective as of the date of each transfer taxpayer should make the allocations on supplemental form sec_709 and file the forms with the internal_revenue_service cincinnati service center-stop cincinnati ohio taxpayer should attach a copy of this letter to each form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries karlene m lesho by _____________________________ karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
